                                                                                                      6/2/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Benchmark Investments, Inc.,

                           Plaintiff,
                                                                                  21-cv-01988 (AJN)
                     –v–
                                                                                       ORDER
  Shiftpixy, Inc.,

                           Defendant.



ALISON J. NATHAN, District Judge:

        The Court has received Plaintiff’s unopposed request to reopen this case. Because the

parties still intend to reach an agreed upon disposition of this matter outside of court, the Court

will instead extend the time for the parties to file a motion to reopen the case until August 1,

2021.



        SO ORDERED.

 Dated: June 2, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                  1
